52 So. 3d 874 (2011)
In re G. Thomas PORTEOUS, Jr.
No. 2011-OB-0078.
Supreme Court of Louisiana.
January 12, 2011.


*875 ORDER
On December 8, 2010, respondent was impeached, removed from his office as a federal judge and was disqualified "to hold and enjoy any Office of honor, Trust, or Profit under the United States." Respondent now seeks to permanently resign from the practice of law in lieu of discipline. The Office of Disciplinary Counsel ("ODC") has concurred in respondent's petition.
Having considered the Petition for Voluntary Permanent Resignation from the Practice of Law filed by G. Thomas Porteous, Jr., Louisiana Bar Roll number 14903, and the concurrence thereto filed by the ODC,
IT IS ORDERED that the request of G. Thomas Porteous, Jr. for permanent resignation in lieu of discipline be and is hereby granted, pursuant to Supreme Court Rule XIX, § 20.1 and Rule 5.5 of the Rules of Professional Conduct.
IT IS FURTHER ORDERED that G. Thomas Porteous, Jr. shall be permanently prohibited from practicing law in Louisiana or in any other jurisdiction in which he is admitted to the practice of law; shall be permanently prohibited from seeking readmission to the practice of law in this state or in any other jurisdiction in which he is admitted; and shall be permanently prohibited from seeking admission to the practice of law in any jurisdiction.
FOR THE COURT:
/s/ Bernette J. Johnson
Justice, Supreme Court of Louisiana